Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art doesn’t disclose or suggest:
“A method of providing an output manifest representing a video channel, the method comprising:
receiving, from a channel requester, a request for the output manifest;
receiving a plurality of input manifests including a first input manifest corresponding to a first live source of a plurality of live sources and a second input manifest corresponding to a second live source of the plurality of live sources, the first live source and the second live source being different from each other;
creating the output manifest in response to receiving the request,
wherein creating the output manifest comprises:
selecting at least one segment of the first input manifest corresponding to the first live source, the at least one segment of the first input manifest bordered by a first marker comprising a first Society of Cable Telecommunications Engineers (SCTE)-35 marker;
selecting at least one segment of the second input manifest corresponding to the second live source that is different from the first live source, the at least one segment of the second input manifest bordered by a second marker comprising a second SCTE-35 marker, the second marker being common to the first marker, in that the first SCTE-35 marker and the second SCTE-35 marker are aligned with 
creating the output manifest to include the at least one segment of the first input manifest followed by the at least one segment of the second input manifest; and
providing the output manifest to the channel requester,
wherein:
with respect to the first input manifest, a segment of the at least one segment of the first input manifest is immediately followed by the first SCTE-35 marker; and
with respect to the second input manifest, a segment of the at least one segment of the second input manifest is immediately prefaced by the second SCTE-35 marker”, as recited in claim 1 and the independent claims 15 and 20.
Claims 1-8, 12-18 and 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/
Primary Examiner, Art Unit 2426